COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00209-CV


IN RE DALLAS/FORT WORTH                                                 RELATORS
INTERNATIONAL AIRPORT
BOARD, CITY OF FORT WORTH,
AND CITY OF DALLAS


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      We have considered “JPMorgan Chase Bank, N.A.’s Rule 52.11 Motion

For Attorneys’ Fees And Expenses.” The motion is denied.



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: July 10, 2012


      1
       See Tex. R. App. P. 47.4, 52.8(d).